COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00396-CV


ALVIN JONES AND MONICA                                         APPELLANTS
JONES, D/B/A DSPM PRINTING

                                      V.

CITY OF FORT WORTH, TARRANT                                     APPELLEES
COUNTY, FORT WORTH
INDEPENDENT SCHOOL
DISTRICT, TARRANT COUNTY
HOSPITAL DISTRICT, TARRANT
REGIONAL WATER DISTRICT,
AND TARRANT COUNTY
COLLEGE DISTRICT

                                  ------------

         FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 153-D03741-15

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

     On November 8, 2016, we notified appellants in accordance with rule of

appellate procedure 42.3(c) that we would dismiss this appeal unless the $205




     1
      See Tex. R. App. P. 47.4.
filing fee was paid. See Tex. R. App. P. 42.3(c). Appellants have not paid the

$205 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: December 1, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2